Order, Supreme Court, New York County (Jacqueline W. Silbermann, J.), entered on or about August 6, 1993, which granted plaintiff’s application for an extension of time in which to remove certain property from the Boca Raton residence, unanimously affirmed, with costs.
Contrary to defendant’s contention that the Supreme Court improperly modified a contractual settlement between the parties, no alteration whatever was made concerning the manner in which the parties herein had agreed to distribute *355their assets. The court merely accorded plaintiff a minimal extension of time in which to remove property that had been distributed to her by the settlement agreement between the parties. In that regard, the Judge was warranted in concluding that since plaintiff’s illness had prevented her from traveling to Florida by the August 1st date specified in the judgment of divorce, she should be granted an extra 10 days to retrieve her property (see, CPLR 5019 [a]). The court’s action, moreover, was taken after two conference calls with the parties plus written submissions by them, thereby enabling defendant to present his position in the proceedings. Concur— Murphy, P. J., Ellerin, Ross, Nardelli and Williams, JJ.